Citation Nr: 1540003	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970 in the U.S. Army.  He served nearly twelve months in Vietnam as an artillery surveyor and received several medals, including the Air Medal, among others.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Veteran originally requested a hearing before the Board in Washington, DC in his March 2014 substantive appeal; however, in a September 2014 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The evidence shows the Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection for PTSD in particular requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

The evidence shows that the Veteran's combat service is confirmed.  The rating decision denying service connection notes "Your service records show you were actively engaged in hostile enemy action by being a forward air controller.  As such your stressors of combat are conceded."  The Board finds the Veteran's stressor is established under 38 C.F.R. § 3.304(f)(2).

Although a September 2011 VA examination did not result in a diagnosis of PTSD, a June 2012 VA medical record indicates the Veteran tested positive in a PTSD screening.  VA medical records from July 2014 through October 2014 show that the Veteran was actively being treated for PTSD.  Moreover, a letter from a VA psychologist dated September 2014 states that the Veteran is being treated for PTSD.  It further states, "In my professional opinion, [the Veteran] meets all of the DSM-V diagnostic criteria for PTSD.  Moreover, it is my professional opinion that there was a direct nexus (or link) between [the Veteran's] PTSD and his combat deployment to Vietnam in which he was subjected to hostile enemy fire, and saw others who were killed or wounded, during his tour of duty in Vietnam."

In sum the evidence shows that the Veteran has a current diagnosis of PTSD that resulted from the claimed stressor events.  The nexus opinion provided by the VA psychologist in September 2014 linking the Veteran's PTSD to his service is based on credible facts, and the opinion is probative.  On that basis, the Board finds that the criteria for service connection for PTSD are met, such that a grant of service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


